Citation Nr: 0214595	
Decision Date: 10/18/02    Archive Date: 10/29/02

DOCKET NO.  01-08 246A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel




INTRODUCTION

The veteran served on active military duty from January 1954 
to August 1958.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from a rating decision 
dated in July 2001, from the Department of Veterans Affairs 
(VA) Regional Office in Pittsburgh, Pennsylvania (RO).


FINDINGS OF FACT

1.  The veteran's claim for entitlement to service connection 
for migraine headaches was denied by a Board decision dated 
in February 1988.

2.  Additional evidence with regard to the veteran's claim to 
reopen the issue of entitlement to service connection for 
migraine headaches, is so significant that it must be 
considered in order to fairly decide the merits of the claim.

3.  Current findings of migraine headaches are shown to be 
related to the veteran's active military duty.


CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claim of entitlement to 
service connection for migraine headaches is new and 
material, and therefore, the claim is reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (2001).

2.  Migraine headaches were incurred in active military duty.  
38 U.S.C.A. §§ 1110, 1131, 5103A (West Supp. 2002); 
38 C.F.R. § 3.303 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 was signed into law in November 2000.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002).  Following the RO's decision in the 
veteran's claim, VA issued regulations implementing the 
Veterans Claims Assistance Act.  66 Fed. Reg. 45,620, 45,630-
32 (August 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326).  

The veteran has been provided with a VA examination in 
connection with the issue on appeal.  The record reflects 
that the veteran has been informed of the requirements for 
establishing service connection, and he has submitted 
pertinent evidence in support of this claim.  

The Board finds that the statement and supplemental statement 
of the case provided the veteran with adequate notice of what 
the law requires to award entitlement to service connection 
for migraine headaches.  The veteran further was provided 
adequate notice that VA would help him secure evidence in 
support of this claim if he identified that evidence.  
Additionally, he was provided notice of, and he reported for, 
a VA examination.  The statement and supplemental statement 
of the case also provided notice to the veteran of what the 
evidence of record, to include the VA examination, revealed.  
Additionally, they provided notice of what the remaining 
evidence showed, including any evidence identified by the 
veteran.  

Finally, these documents provided notice why the RO concluded 
that this evidence was insufficient to award service 
connection, as well as notice that the veteran could still 
submit supporting evidence.  Thus, the veteran has been 
provided notice of what VA was doing to develop the claim, 
notice of what he could do to help his claim, and notice of 
how his claim was still deficient.  Because no additional 
evidence has been identified by the veteran as being 
available but absent from the record, and based on the 
decision on this issue, the Board finds that any failure on 
the part of VA to further notify him what evidence would be 
secured by VA and what evidence he should secure is harmless.  
Cf. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In February 1988, the Board denied entitlement to service 
connection for migraine headaches on the basis that it was 
not shown to be related to the veteran's active duty service.  
That decision is final.  38 U.S.C.A. § 7104.  A claim which 
is final may be reopened through the submission of new and 
material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  New and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Id. 

The additional evidence submitted to reopen the issue of 
entitlement to service connection for migraine headaches is 
new and material as it bears "directly and substantially" 
upon the issue of entitlement to service connection for 
migraine headaches, is neither cumulative nor redundant, and, 
in connection with evidence previously assembled, is "so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  Accordingly, the claim of 
entitlement to service connection for migraine headaches is 
reopened.  

As the RO denied the veteran's claim on the merits, and on 
the basis of the Board's decision herein, the veteran will 
not be prejudiced by the Board proceeding to decide this 
issue on the merits.
 
Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131.  The veteran's service 
entrance examination reported no findings or complaints of 
migraine headaches.  His service medical records reveal that 
in September 1957, he complained of headaches of three weeks 
duration, occurring one to two times per day and lasting five 
minutes.  An examination revealed an eye refraction, as well 
as a vertical deviation.  A few days later, it was reported 
that the headaches continued, and the veteran also reported a 
blackouts.  

In October 1957, the veteran reported that he continued 
"blacking out," and that the glasses did not help.  During a 
neurological consultation in November 1957, the veteran gave 
a history of headaches which lasted 15 to 20 minutes and were 
severe and throbbing.  He reported 10 to 15 episodes in the 
prior 10 weeks.  The veteran stated that everything "goes 
black" for 3 to 5 minutes and that, when the vision first 
returned, it was "blurry."  

The veteran was hospitalized in late November and early 
December 1957.  On admission, the diagnosis was migraine 
headache of an unknown cause.  Observation of the veteran led 
to the conclusion that the headaches were neither epileptic 
equivalents nor true migraine.  The veteran was reported as a 
very anxious individual.  At the time of discharge, the 
diagnosis was tension headaches.  In late December 1957, the 
veteran was again seen with complaints of headaches and in 
February 1958, it was noted that he continued to have tension 
headaches.  He received further treatment for headaches in 
March and May 1958.  In June 1958, it was noted that the 
veteran had irritability with headaches, and that he lost his 
temper easily.

The veteran was hospitalized in July 1958 because of the 
persistence of his headaches.  In the Report of Medical 
Survey, it was noted that the veteran had been evaluated in 
May 1958 and at that time it was the opinion that the 
veteran's problem was essentially psychiatric.  During the 
hospitalization, physical, neurological, and all indicated 
laboratory examinations were within normal limits.  It was 
reported that the veteran always had difficulties tolerating 
stress situations and had multiple nervous symptoms and 
headaches when under stress.  After an adequate period of 
observation and treatment, it was reported that the veteran's 
symptoms of headache and diffuse anxiety were felt to be 
symptomatic of a poor service adjustment as a result of a 
personality disorder.  The diagnosis was emotional 
instability reaction.

A VA outpatient treatment record dated in August 1986 notes 
that the veteran reported that his headaches were accompanied 
by symptoms that included nausea, vertigo, diplopia, facial 
numbness, visual scotomas, and photophobia.  He was being 
treated with Cafergot.  When seen for a psychiatric 
consultation in March 1987, a certain amount of blunting of 
affect was reported.  The examiner recommended that the 
veteran be referred to a pain and/or headache clinic.

In a March 1987 statement, P. D. Cook III, a chiropractor, 
reported that the veteran was first seen in October 1986.  It 
was stated that the veteran's major complaint was his neck 
and that he was experiencing migraine headaches that he 
reported began during his period of service.  

At a VA examination conducted in May 1987, the veteran 
complained of headaches, which started in the back of his 
head and lower neck.  He stated that he had been to the 
headache clinic in Pittsburgh and had been placed on 
propranolol.  The diagnoses include migraine headache.  VA 
outpatient treatment records from 1999 to 2001, show 
diagnoses of migraine headaches, noted as stable.

A statement from B. C. Proy, M.D., dated in August 2000, 
stated that migraine headaches may have been aggravated 
during military service.  

A VA examination conducted in June 2001, diagnosed 
intermittent migraine headaches, controlled by Cafergot.  The 
examiner stated that he 

(did) not see any relationship between 
his fall and ankle injury in 1957 in the 
onset of his headaches.  The fact that 
there is at least one family member with 
severe recurrent headaches would increase 
the likelihood of these being 
spontaneously occurring migraines.

In a statement dated in August 2001, P. D. Cook, wrote that 
he had been treating the veteran for migraine headaches since 
1986.  It was noted that the veteran told him that in 1957, 
he fell and sprained his ankle.  It was Mr. Cook's opinion 
that "a fall of this severity could have caused an injury to 
[the veteran's] spinal column resulting in recurring 
migraines."

Additionally, a statement from Dr. Proy dated in August 2001, 
reported that the veteran's service medical records had been 
reviewed.  Dr. Proy stated that it was his opinion that "it 
is possible, as likely as not, that [the veteran's] current 
migraine headache condition is directly linked to or had its 
early onset while serving on active duty in the US Navy."

The first evidence of record of a headache disorder, to 
include migraines, is in the veteran's service medical 
records.  The veteran has stated that these migraines 
continued after service discharge.  VA and private medical 
records show treatment for migraine headaches beginning in 
1986.  Although a VA examiner found that migraine headaches 
were not related to a fall in service, a private physician 
has stated that the veteran's migraine headache disorder 
began in service.  The Board finds that the evidence of 
record is in equipoise as to the claim on appeal.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, 
the benefit of the doubt will be resolved in the veteran's 
favor, and service connection for a migraine disorder is 
warranted.  


ORDER

Service connection for migraine headaches is granted.


REMAND

A rating action dated in July 2001, denied entitlement to 
service connection for a cervical spine disorder and 
residuals of an injury to the sacrum.  The veteran was 
notified of this decision and by correspondence received in 
August 2001, he filed a notice of disagreement to this rating 
action.  However, a statement of the case with regard to 
these issues has not been provided to the veteran and his 
representative.  While it is true that the veteran has not 
submitted a timely substantive appeal, the Board is obligated 
to remand this issue to the RO for the issuance of a 
statement of the case and notification of appellate rights.  
Manlincon v. West, 12 Vet. App. 238 (1999).   

Appropriate action, including the 
issuance of a statement of the case on 
the issues of entitlement to service 
connection for a cervical spine disorder 
and residuals of an injury to the sacrum 
is necessary.  38 C.F.R. § 19.26 (2002).  
The veteran and his representative are 
reminded that to vest the Board with 
jurisdiction over these issues, a timely 
substantive appeal to the July 2001 
rating decision denying this claim must 
be filed.  38 C.F.R. § 20.202 (2002).  If 
the veteran perfects the appeal as to any 
issue, that issue should be returned to 
the Board for appellate review, if 
otherwise in order.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

